ORDER

PER CURIAM.
AND NOW, this 6th day of September, 1994, disposition of the Petition for Allowance of Appeal in the above-referenced matter is RESERVED pending this Court’s decisions in Pennsylvania State Police v. Pennsylvania State Troopers Association (Betancourt), No. 55 Middle District Appeal Docket 1994, Pennsylvania State Police v. Pennsylvania State Troopers Association (Gibson), No. 56 Middle District Appeal Docket 1994 and The Fraternal Order of Police (DiRaimo) v. Pennsylvania State Police, No. 57 Middle District Appeal Docket 1994.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.